Exhibit 10.20

 

 

 

 

EXCHANGE AGREEMENT

 

dated as of

 

June 13, 2003

 

by and between

 

MAX RE CAPITAL LTD.

 

and

 

MOORE HOLDINGS, LLC



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT dated as of June 13, 2003 (this “Agreement”) by and between
Max Re Capital Ltd., a Bermuda company (the “Company”), and Moore Holdings, LLC,
a Delaware limited liability company (“Moore”).

 

W I T N E S S E T H

 

WHEREAS, Moore directly and beneficially owns 5,226,333 non-voting common
shares, par value $1.00 per share (the “NVCS”), of Max Re Ltd., a Bermuda
company and a subsidiary of the Company (“Max Re”), and warrants to acquire an
aggregate of 4,411,452 NVCS (collectively, the “NVCS Warrants”);

 

WHEREAS, Moore desires to exchange (i) 5,226,333 NVCS for 5,226,333 common
shares, par value $1.00 per share (the “Common Shares”), of the Company and (ii)
the NVCS Warrants for warrants to acquire 4,411,452 Common Shares on
substantially similar terms as the NVCS Warrants (the “Company Warrants”);

 

WHEREAS, the Company desires to issue (i) 5,226,333 Common Shares in exchange
for the 5,226,333 NVCS owned by Moore and (ii) the Company Warrants in exchange
for the NVCS Warrants; and

 

WHEREAS, contemporaneously herewith, the Company and Capital Z Investments, L.P.
(“Cap Z”) have entered into an Exchange Agreement on substantially the same
terms as this Agreement, pursuant to which Cap Z has agreed to exchange the NVCS
and the warrants to acquire NVCS directly and beneficially owned by Cap Z for
Common Shares and warrants to acquire Common Shares, respectively (the “Cap Z
Agreement”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF SECURITIES

 

1.1 Exchange of Max Re Securities.

 

(a) The Company hereby agrees to issue to Moore (i) 5,226,333 Common Shares in
exchange for 5,226,333 NVCS and (ii) the Company Warrants in substantially the
form set forth in Exhibit A hereto in exchange for the NVCS Warrants, subject to
the terms and conditions herein set forth; and



--------------------------------------------------------------------------------

(b) Moore hereby agrees to exchange (i) the 5,226,333 NVCS owned by Moore for
5,226,333 Common Shares and (ii) the NVCS Warrants for the Company Warrants,
subject to the terms and conditions herein set forth.

 

ARTICLE II

 

CLOSING DATE; LOCATION; DELIVERY;

 

2.1 Closing Date and Location. The closing of the transactions contemplated
hereby (the “Closing”) shall take place at Akin Gump Strauss Hauer & Feld LLP,
590 Madison Avenue, New York, New York 10022, on the first business day (meaning
any day that is not a Saturday, a Sunday or other day on which banks are
required or authorized by law to be closed in the City of New York, New York or
in Hamilton, Bermuda), or such other time or place as the Company and Moore may
agree in writing, on which the condition set forth in Section 5.2(c) has been
satisfied or waived and all other conditions set forth in Article V hereof
regarding the parties’ respective obligations to consummate the transactions
contemplated hereby have been satisfied or waived (the “Closing Date”) and,
subject to completion, shall be deemed to have been consummated and become
effective for all purposes as of 11:59 P.M. of the Closing Date.

 

2.2 Delivery. At the Closing:

 

(a) Moore shall deliver to the Company one or more certificates representing
5,226,333 NVCS and the NVCS Warrants together with stock powers, certificates of
transfer or similar transfer documents, each executed in blank.

 

(b) The Company shall deliver to Moore a certificate representing 5,226,333
Common Shares duly registered in the name of Moore and the Company Warrants duly
executed and issued to Moore.

 

(c) The Company and Moore shall deliver to each other such other documents as
may be required by or pursuant to Article V hereof and such other instruments as
the other party may reasonably request.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Moore that:

 

3.1 Existence and Power; Capitalization. The Company is a company duly organized
and validly existing and in good standing under the laws of Bermuda (meaning
that it has not failed to make any filing with any Bermuda governmental
authority or pay any Bermuda government fee or tax which would make it liable to
be struck off the Bermuda Register of Companies and therefore cease to exist),
and has all company powers required to carry on its business as now being
conducted. The capitalization of the Company as of May 31, 2003 is set forth on
Schedule 3.1 hereto.

 

2



--------------------------------------------------------------------------------

3.2 Authorization. The execution, delivery and performance by the Company of
this Agreement, and the consummation by the Company of the transactions
contemplated hereby, are within the Company’s power and have been duly
authorized by all necessary company action on the part of the Company. This
Agreement has been duly and validly executed by the Company and constitutes the
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 

3.3 Governmental and Court Authorization. The execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby require no consent, approval or authorization of, or filing, registration
or qualification with, any governmental body, agency, official, court or other
authority that has not been obtained or made.

 

3.4 Non-Contravention. (A) The execution and delivery by the Company of this
Agreement do not contravene or conflict with the Company’s organizational
documents in effect as of the date hereof and the execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby will not contravene or conflict with the Company’s organizational
documents in effect as of the Closing Date, and (B) the execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby do not and will not (i) contravene or conflict with or constitute a
violation of any provision of any law, regulation, judgment, injunction, order
or decree binding upon or applicable to the Company, (ii) except as set forth on
Schedule 3.4 hereto, require, any consent, approval or other action by any
individual, corporation, limited liability company, partnership, association,
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof (“Person”), or constitute a
default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under any provision of any agreement,
contract, indenture, lease or other instrument binding upon the Company or any
license, franchise, permit or other similar authorization held by the Company or
(iii) result in the creation or imposition of any encumbrances on the Common
Shares and the Company Warrants to be issued hereunder, including without
limitation, all voting trusts, voting arrangements, stockholder agreements,
proxies, liens, encumbrances, transfer restrictions, preemptive rights,
security, interests or community property rights (“Encumbrances”).

 

3.5 Due Authorization and Validity of the Common Shares and the Company
Warrants. The 5,226,333 Common Shares and the Company Warrants to be issued to
Moore pursuant to this Agreement have been duly authorized and when delivered by
the Company, upon receipt of 5,226,333 NVCS and the NVCS Warrants delivered to
the Company by Moore as contemplated hereby, will be validly issued and
outstanding, fully paid and, in the case of the 5,226,333 Common Shares,
non-assessable

 

3



--------------------------------------------------------------------------------

(meaning that no additional consideration is required to be paid by Moore in
connection with the issue thereof) and will not be subject to any Encumbrances
or preemptive or similar rights except as provided in the Company’s Bye-Laws.
The 4,411,452 Common Shares issuable upon exercise of the Company Warrants have
been reserved for issuance and, when issued upon proper exercise of the Company
Warrants, will be validly issued, fully paid and non-assessable (meaning that no
additional consideration is required to be paid by Moore in connection with the
issue thereof) and will not be subject to any preemptive or similar rights
except as provided in the Company’s Bye-laws.

 

3.6 No Brokers. The Company has taken no action which would give rise to any
claim by any Person for brokerage commissions, finders’ fees or similar payments
by Moore relating to this Agreement or the transactions contemplated hereby.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF MOORE

 

Moore hereby represents and warrants to the Company that:

 

4.1 Organization; Existence. Moore is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and Moore
has all necessary powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now being conducted.

 

4.2 Authorization. The execution, delivery and performance by Moore of this
Agreement and the consummation by Moore of the transactions contemplated hereby
are within Moore’s powers and have been duly authorized by all necessary action
on the part of Moore. This Agreement has been duly and validly executed by Moore
and constitutes the valid and binding agreement of Moore, enforceable against
Moore in accordance with its terms.

 

4.3 Governmental and Court Authorization. The execution, delivery and
performance by Moore of this Agreement and the transactions contemplated hereby
require no consent, approval or authorization of, or filing, registration or
qualification with, any governmental body, agency, official, court or authority
that has not been obtained or made.

 

4.4 Non-Contravention. The execution, delivery and performance by Moore of this
Agreement do not and will not (A) contravene or conflict with Moore’s
organizational documents, or (B) (i) contravene or conflict with or constitute a
violation of any provision of any law, regulation, judgment, injunction, order
or decree binding upon or applicable to Moore, (ii) require any consent,
approval or other action by any Person or constitute a default under or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Moore or to a loss of any benefit to which Moore is entitled under
any provision of any agreement, contract, indenture, lease or

 

4



--------------------------------------------------------------------------------

other instrument binding upon Moore or any license, franchise, permit or other
similar authorization held by Moore or (iii) result in the creation or
imposition of any Encumbrances on the NVCS or the NVCS Warrants to be exchanged
hereunder.

 

4.5 Title; No Encumbrances. Moore has full legal and beneficial ownership of the
NVCS and NVCS Warrants to be exchanged hereunder. There are no Encumbrances on
any of such NVCS or NVCS Warrants; and when such NVCS and such NVCS Warrants are
delivered, upon receipt of 5,226,333 Common Shares and the Company Warrants
delivered to Moore by the Company as contemplated hereby, the Company will
acquire good and valid title to such NVCS and NVCS Warrants free and clear of
any Encumbrances.

 

4.6 Purchase for Investment; Legends.

 

(a) Moore is acquiring the Common Shares and the Company Warrants (together, the
“Securities”) for its own account and not with a view towards distribution
thereof and Moore has no present arrangement (whether or not legally binding) at
any time to sell the Securities to or through any person or entity; provided,
however, that by making the representations herein, Moore does not agree to hold
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with federal and state
securities laws applicable to such disposition. Moore understands that the
Securities must be held indefinitely unless such Securities are subsequently
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or an exemption from registration is available. Moore has been advised or is
aware of the provisions of Rule 144 promulgated under the Securities Act.

 

(b) Moore is a sophisticated investor (as described in Rule 506(b)(2)(ii) of
Regulation D promulgated under the Securities Act (“Regulation D”)) and an
accredited investor (as defined in Rule 501 of Regulation D), and Moore, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of acquiring the Securities, and has so
evaluated the merits and risks of such acquisition.

 

(c) Moore, in making its decision to acquire the Securities under this
Agreement, has relied upon an independent investigation made by it and/or its
representatives of the public filings of the Company described below, and has
not relied on any information or representations made by third parties or on any
oral or written representations or assurances from the Company or any
representative or agent of the Company, other than as set forth in this
Agreement. Prior to the date hereof, Moore has reviewed the Company’s latest
proxy statement and Annual Report on Form 10 K sent to the Company’s
shareholders and all documents filed by the Company with the Securities and
Exchange Commission since December 31, 2001 pursuant to sections 13(a), 13(c),
14 or 15(d) of the Securities Exchange Act of 1934, as amended. Moore has had a
reasonable opportunity to ask questions of and receive answers from the Company
concerning the Company and the merits and risks of acquiring the Securities.
Moore acknowledges that it has been afforded access to information about the
Company and the Company’s financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
acquisition of the Securities.

 

5



--------------------------------------------------------------------------------

(d) Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Common
Shares, the Company Warrants and the Common Shares issued upon exercise of the
Company Warrants shall bear the following legend:

 

   

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
COMPANY AT ITS OPTION RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND UNLESS, WHERE APPLICABLE, HAS
RECEIVED THE PRIOR APPROVAL OF THE BERMUDA MONETARY AUTHORITY.

 

IN ADDITION, THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS IN THE COMPANY’S BYE-LAWS. A COPY OF SUCH BYE-LAWS WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.

   

 

ARTICLE V

 

CLOSING CONDITIONS

 

5.1. Conditions to the Company’s Obligation. The obligation of the Company to
consummate the transactions contemplated hereby is subject to the satisfaction
on or prior to the Closing Date of each of the conditions set forth below. Any
such condition may be waived by the Company in writing or by proceeding with the
Closing.

 

(a) Accuracy of Representations and Warranties. The representations and
warranties of Moore contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date, and shall be deemed to be made
again on and as of

 

6



--------------------------------------------------------------------------------

such date; it being understood that to the extent that such representations and
warranties were made as of a specified date, the same shall continue as of the
Closing Date to be true in all material respects as of such specified date.

 

(b) Covenants. Moore shall have performed or complied, in all material respects,
with the covenants and agreements contained in this Agreement required to be
performed or complied with by it on or prior to the Closing Date.

 

(c) Delivery of Shares and Warrants. Moore shall have delivered 5,226,333 NVCS
and the NVCS Warrants to the Company free and clear of all Encumbrances.

 

(d) Outside Date for the Closing. The Closing shall have occurred on or prior to
June 30, 2004.

 

(e) Adoption of Amendment to Bye-Laws. (i) The Board of Directors of the Company
and the shareholders of the Company shall have approved the amendments to the
Bye-Laws of the Company in substantially the form set forth in Exhibit B hereto
and (ii) the Board of Directors of Max Re and the shareholders of Max Re shall
have approved the amendments to the Bye-Laws of Max Re in substantially the form
set forth in Exhibit C hereto.

 

(f) Cap Z Agreement. Cap Z shall have executed and delivered to the Company the
Cap Z Agreement and each of the conditions set forth in the Cap Z Agreement
shall have been satisfied or waived by the parties thereto.

 

(g) Government Authorization; Other Approval. The Company shall have obtained
all consents, approvals and authorizations listed on Schedule 3.4 hereto.

 

5.2 Conditions to Moore’s Obligation. The obligation of Moore to consummate the
transactions contemplated hereby is subject to the satisfaction on or prior to
the Closing Date of each of the conditions set forth below. Any such condition
may be waived by Moore in writing or by proceeding with the Closing.

 

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects at and as of the Closing Date, and shall be deemed to
be made again on and as of such date; it being understood that to the extent
that such representations and warranties were made as of a specified date, the
same shall continue as of the Closing Date to be true in all material respects
as of such specified date.

 

(b) Covenants. The Company shall have performed or complied, in all material
respects, with the covenants and agreements contained in this Agreement required
to be performed or complied with by it on or prior to the Closing Date.

 

7



--------------------------------------------------------------------------------

(c) Common Share Price. The closing sale price of the Common Shares as quoted on
Nasdaq National Market shall be at or below US$17.00 per share on the Closing
Date.

 

(d) Adoption of Amendment to Bye-Laws. (i) The Board of Directors of the Company
and the shareholders of the Company shall have approved the amendments to the
Bye-Laws of the Company in substantially the form set forth in Exhibit B hereto
and (ii) the Board of Directors of Max Re and the shareholders of Max Re shall
have approved the amendments to the Bye-Laws of Max Re in substantially the form
set forth in Exhibit C hereto.

 

(e) Outside Date for the Closing. The Closing shall have occurred on or prior to
June 30, 2004.

 

ARTICLE VI

 

COVENANTS

 

6.1 Consents and Reasonable Efforts. The Company and Moore shall, and the
Company will cause Max Re to, cooperate and use their commercially reasonable
efforts to obtain all consents, approvals and agreements of, and to give and
make all notices and filings with, any governmental authorities, necessary to
authorize, approve or permit the consummation of the transactions contemplated
by this Agreement. The Company shall, and the Company will cause Max Re to, use
its commercially reasonable efforts to obtain all approvals and consents to the
transactions contemplated by this Agreement as set forth on Schedule 3.4
attached hereto.

 

6.2. Representations and Warranties. From the date hereof through the Closing
Date, (a) the Company shall use its reasonable efforts to conduct its affairs,
in such a manner so that, except as otherwise contemplated or permitted by this
Agreement, the representations and warranties as to the Company contained in
Article III shall continue to be true, complete and correct in all material
respects on and as of the Closing Date as if made on and as of the Closing Date,
(b) Moore shall use its reasonable efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties as to Moore contained in Article IV shall
continue to be true and correct in all material respects on and as of the
Closing Date as if made on and as of the Closing date, (c) the Company shall
notify Moore promptly of any event, condition or circumstance known to the
Company occurring from the date hereto through the Closing Date that would
constitute a violation or breach of this Agreement by the Company and (d) Moore
shall notify the Company promptly of any event, condition or circumstance known
to Moore occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by Moore.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

 

POST-CLOSING COVENANTS

 

7.1 Tax Elections. Subject to any required approvals by third parties, the
Company shall cause Max Re Managers Ltd., a subsidiary of the Company, to elect
for U.S. federal tax purposes to be disregarded as an entity separate from the
Company. The election shall be made on a properly and timely filed Internal
Revenue Service Form 8832, Entity Classification Election, and, subject to the
receipt of any required approvals by third parties, such election shall be
effective on or prior to the Closing Date.

 

7.2 Subsidiary Push-Up Provisions. Following the Closing, in the event the
Company reasonably expects one of its direct or indirect non-U.S. subsidiaries,
other than Max Re or Max Re Managers Ltd., that is treated as a corporation for
U.S. federal tax purposes to have a material amount of net income for U.S.
federal income tax purposes in any fiscal year, in the reasonable discretion of
the Board of Directors of the Company and subject to any required approvals by
third parties, the Company shall cause such subsidiary and any other applicable
intermediary direct or indirect subsidiary to either (i) amend its bye-laws,
memorandum of association or other applicable governing documents substantially
in accordance with Bye-Law 98 as set forth on Exhibit B hereto or (ii) elect for
U.S. federal tax purposes to be either (x) disregarded as an entity separate
from its parent company or (y) a partnership, as the case may be. The Company’s
obligations under this Section 7.2 shall terminate at such time as Moore,
together with its affiliates (including for this purpose Moore Global
Investments, Ltd. and Remington Investment Strategies, L.P.), beneficially own,
directly, indirectly or constructively, less than 9.5% of the Company’s Common
Shares.

 

7.3 Administration of Controlled Share Provisions. Prior to any date on which
Moore or its affiliates, including for this purpose Moore Global Investments,
Ltd. and Remington Investment Strategies, L.P., shall vote on any matter as a
shareholder of the Company, the Company shall use reasonable best efforts to (i)
retain the services of an internationally recognized accounting firm or
organization with comparable professional capabilities in order to assist the
Company in applying the principles of the Company’s Bye-Laws 52 and 12 (as
amended in accordance with Exhibit B hereto) and (ii) obtain from such firm or
organization a statement describing the information obtained and procedures
followed and setting forth the determinations made with respect to said
Bye-Laws. The Company shall use commercially reasonable efforts to provide
information reasonably requested by Moore in order to enable Moore to satisfy
the U.S. tax filing requirements of Moore or its affiliates with respect to
their respective interests in the Company and its subsidiaries, subject to any
confidentiality restrictions reasonably requested by the Company at the time of
each such request. The Company’s obligations under this Section 7.3 shall
terminate at such time as Moore, together with its affiliates (including for
this purpose Moore Global Investments, Ltd. and Remington Investment Strategies,
L.P.), beneficially own, directly, indirectly or constructively, less than 9.5%
of the Company’s Common Shares.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

 

SURVIVAL; INDEMNIFICATION

 

8.1 Survival. The representations and warranties of the parties hereto contained
in this Agreement shall survive the Closing for a period of two years.

 

8.2 Indemnification.

 

(a) The Company shall indemnify and hold harmless Moore (and its directors,
officers, employees, members and permitted assigns) from and against any and all
losses, liabilities, charges, damages, deficiencies, costs and expenses
(including interest, penalties and reasonably attorney’s fees and disbursements)
(collectively, “Loss”), sustained or incurred by any such Persons based upon or
arising out of (i) any material inaccuracy or defect or breach of any material
representation or warranty of the Company in this Agreement or (ii) any failure
by the Company to perform or observe any term of this Agreement required to be
performed by it in any material respect, and shall reimburse Moore for any
reasonable legal or other expenses incurred by it in connection with
investigating or defending any such Loss.

 

(b) Moore shall indemnify and hold harmless the Company and Max Re (and their
respective directors, officers, members, shareholders, employees and permitted
assigns (other than Moore or its affiliates)) from and against any and all Loss
sustained or incurred by any such Persons based upon or arising out of (i) any
material inaccuracy or defect or breach of any material representation or
warranty of Moore in this Agreement or (ii) any failure by Moore to perform or
observe any term of this Agreement required to be performed by it in any
material respect, and shall reimburse the Company for any reasonable legal or
other expenses incurred by it in connection with investigating or defending any
such Loss.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

10



--------------------------------------------------------------------------------

If to Moore, to:

 

Moore Holdings, LLC

1251 Avenue of the Americas, 53rd Floor

New York, New York 10020

Attention: Stephen R. Nelson, Esq.

Fax: (212) 782-7194

 

with a copy (which will not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attention: James E. Kaye, Esq.

Fax: (212) 872-1002

 

If the Company to:

 

Max Re Capital Ltd.

Max Re House

2 Front Street

Hamilton HM 11

Bermuda

Attention: Sarene A. Loar, Esq.

Fax: (441) 296-8811

 

with a copy (which will not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attention: Kerry E. Berchem, Esq.

Fax: (212) 407-3295

 

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

11



--------------------------------------------------------------------------------

9.2 Amendment; Extensions; Waivers. This Agreement may not be amended or
modified except by a writing signed by each of the parties. Any party may, for
itself only, (a) extend the time for the performance of any of the obligations
of any other party under this Agreement, (b) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein. Any
such extension or waiver will be valid only if set forth in a writing signed by
the party to be bound thereby. No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of the same or of any other right or remedy.

 

9.3 Expenses. Each party will bear its own costs and expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants.

 

9.4 Assignment; Binding Effect. No party may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other party. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors and permitted assigns.

 

9.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law principles.

 

9.6 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

 

9.7 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.
There are no third party beneficiaries having rights under or with respect to
this Agreement.

 

12



--------------------------------------------------------------------------------

9.8 Submission to Jurisdiction; No Jury Trial.

 

(a) Submission to Jurisdiction. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall only be
brought in any federal court located in the State of New York or any New York
state court, and each party consents to the exclusive jurisdiction and venue of
such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, service of
process on such party as provided in Section 9.1 shall be deemed effective
service of process on such party.

 

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY
ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION
9.8(b).

 

9.9 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

9.10 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this

 

13



--------------------------------------------------------------------------------

Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

 

9.11 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed to refer to such law as amended as of the date hereof and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
intend that each representation, warranty, and covenant contained herein will
have independent significance. If any party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant.

 

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives as of the date stated in the introductory
paragraph of this Agreement.

 

Max Re Capital Ltd.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Moore Holdings, LLC

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Schedule 3.1

 

Capitalization

 

As of May 31, 2003, the Company had the following authorized capital, issued and
outstanding shares and shares reserved for issuance:

 

The authorized capital of the Company is US$220,000,000 divided into 200,000,000
Common Shares and 20,000,000 Preferred Shares each having a par value of
US$1.00. Of the 200,000,000 Common Shares authorized, 38,131,779 Common Shares
are issued and outstanding, 13,736,509 Common Shares are reserved for issuance
upon the exercise of warrants and the exchange of NVCS into Company Common
Shares, 2,752,186 Common Shares are reserved for issuance upon the exercise of
Company warrants issued to certain founding shareholders and managers and
5,000,000 Common Shares are reserved for awards of options and restricted stock
to eligible employees, non-employee Directors and consultants. No Preferred
Shares are issued, outstanding or reserved for issuance.

 

Assuming that the transactions contemplated by this Agreement are consummated,
the Company will have the following authorized capital, issued and outstanding
shares and shares reserved for issuance:

 

The authorized capital of the Company will be US$220,000,000 divided into
200,000,000 Common Shares and 20,000,000 Preferred Shares each having a par
value of US$1.00. Of the 200,000,000 Common Shares authorized, 45,851,111 Common
Shares will be issued and outstanding, 9,369,363 Common Shares will be reserved
for issuance upon the exercise of warrants issued to certain founding
shareholders and executive management and 5,000,000 Common Shares will be
reserved for awards of options and restricted stock to eligible employees,
non-employee Directors and consultants. No Preferred Shares will be issued,
outstanding or reserved for issuance.



--------------------------------------------------------------------------------

Schedule 3.4

 

Consents and Approvals

 

Shareholder approval of the amendments to the Bye-laws of the Company in
substantially the form set forth on Exhibit B.

 

Nasdaq National Market – additional listing application for the Common Shares
and the Common Shares underlying the Company Warrants to be issued to Moore in
accordance with the Agreement.

 

Consent of the lenders under the Third Amended and Restated Letter of Credit
Reimbursement Agreement, dated as of June 5, 2003, among Max Re Ltd., various
financial institutions, as lenders, ING Bank, N.V., London Branch, and Citibank,
N.A., as co-agents, and Bank of America, N.A., as fronting bank and as
administrative agent.

 

Consent of the lenders under the Letter of Credit Reimbursement Agreement, dated
as of January 14, 2002, among Max Re Ltd., as the borrower, various financial
institutions, as the lenders, and Bayerische Hypo-und Vereinsbank AG, as
fronting bank and as administrative agent for the lenders, as amended.



--------------------------------------------------------------------------------

Exhibit A

 

Form of Company Warrant

 

 

[see attached]



--------------------------------------------------------------------------------

Exhibit B

 

Form of Amendment to Bye-Laws of the Company

 

 

[see attached]



--------------------------------------------------------------------------------

Exhibit C

 

Form of Amendment to Bye-Laws of Max Re

 

 

[see attached]